Citation Nr: 0728379	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  03-27 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of left knee injury with patella 
fracture.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right knee injury.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1979 to 
June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is needed before it 
can render a full and fair decision on the veteran's claims.

Knees

The record reflects that when examined in connection with 
this claim, the examiners did not have the veteran's claims 
file before them when they conducted the examinations, and it 
is not indicated that they reviewed any of the veteran's 
electronic VA treatment records.  A medical examination must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Furthermore, the Board finds that the medical evidence 
currently of record relating to the veteran's service-
connected bilateral knee disabilities is inconsistent and 
needs to be clarified.  For example, VA treatment records 
from October 2006 show the veteran was evaluated for physical 
therapy for his knees.  The consult note indicates that, 
although the veteran had decreased strength in the knees 
bilaterally, his range of motion was apparently within full 
limits.  However, at the VA examination conducted in December 
2006, the veteran had severe limitation of motion with 
flexion of the left knee to only 10 degrees and of the right 
knee to only 20 degrees.  Because the examiner did not review 
the treatment records, there is no explanation in the 
examination report as to why there were such different 
physical findings only two months apart.   Thus the medical 
evidence is insufficient to evaluate the claims, and a new 
examination should be conducted.  See Shipwash v. Brown, 8 
Vet. App. 218, 223 (1995); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Prior to scheduling the veteran for a new VA examination, 
however, any current treatment records from the VA Medical 
Center in Dublin, Georgia, should be obtained.  The last 
records in the claims file are for treatment in October 2006.  

PTSD

In support of his claim, the veteran submitted a private 
treatment note which shows he was diagnosed to have PTSD.  In 
addition, although VA treatment records chiefly show 
diagnoses other than PTSD, such as adjustment disorder and 
depressive disorder, a PTSD screening note from May 2002 was 
positive and the treatment note from a June 2002 PCT consult 
shows the veteran was diagnosed to have PTSD, non-combat, in 
addition to a dysthymic disorder.  Thus the Board finds that 
a VA examination is necessary in order to determine whether 
the veteran in fact has PTSD.  

Again, since the treatment records in the claims file are 
only through October 2006 and the veteran undergoes regular 
visits with the Mental Health Clinic, the VA treatment 
records should be obtained prior to the VA examination.

The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b) 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's mental health clinic 
records and records of treatment for the 
veteran's knees from the VA Medical Center in 
Dublin, Georgia, from November 2006 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility should provide a negative response 
if records are not available.

2.  When this development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA orthopedic examination for 
his service-connected bilateral knee 
disabilities and a psychiatric examination.  
The claims file must be provided to the 
examiners for review in conjunction with the 
examination and they should indicate in the 
report that the claims file was reviewed.

All necessary tests and studies should be 
conducted and the knee examiner should 
determine the limitation of motion, if any, 
of the veteran's knees and discuss whether 
there is pain on movement, swelling, 
tenderness, deformity or atrophy of disuse.  
The examiner also should elicit information 
as to the frequency, duration, and severity 
of any associated symptomatology, and loss of 
function in daily activities, including work 
and physical activity. 

The examiner should provide a complete 
rationale for all conclusions and opinions, 
including those relating to any 
inconsistencies found between the 
examination's objective findings and those 
seen in prior examinations and VA treatment 
records.

The psychiatric examiner should elicit from 
the veteran the stressful event or events 
that he relates to his claimed PSTD.    The 
examiner should then determine (1) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, and 
(2) whether there is a nexus between the 
veteran's PTSD and one or more of the 
identified military stressors.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.

3.  If the VA examiner determines that the 
veteran has PTSD due to one or more  military 
stressors, then additional development should 
be undertaken to verify the identified 
military stressors.  If additional 
information is needed, the veteran should be 
contacted and provided an opportunity to 
submit additional information to assist in 
the verification of his stressor(s).  
Thereafter, if it is still not possible to 
verify the identified stressor(s), then a 
memorandum of the efforts taken and the 
infeasibility of verifying the stressor(s) 
should be placed in the claims file and a 
copy should be sent to the veteran.

4.  After taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination reports are complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


